[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             OCT 19, 2007
                              No. 07-11848                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                  D. C. Docket No. 06-00091-CR-01-ODE-1

UNITED STATES OF AMERICA,


                                                            Plaintiff-Appellant,

                                    versus

PATRICK ANDERSON,

                                                           Defendant-Appellee.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                             (October 19, 2007)

Before TJOFLAT, HULL and PRYOR, Circuit Judges.

PER CURIAM:

     The government appeals Patrick Anderson’s sentence of probation for three
years, including home confinement for six months, imposed following a plea of

guilty to insider trading. See 15 U.S. C. §§ 78j(b),78ff(a) and 17 C.F.R. §

240.10b-5. The government argues that the sentence, which was below the

guideline sentencing range of 18 to 24 months of imprisonment, was unreasonable.

We vacate and remand for resentencing.

      Anderson argues that the government did not preserve its objection to the

reasonableness of his sentence and we should review for plain error. We disagree.

The government presented its arguments both in its sentencing memorandum and

at the sentencing hearing.

      Because the district court relied on “the objectives of sentencing” when it

imposed the below-guidelines sentence, and not on a mitigating factor inadequately

addressed in the sentencing guidelines, we will review the sentence as imposing a

downward variance. See United States v. Irizarry, 458 F.3d 1208, 1211–12 (11th

Cir. 2006), petition for cert. filed, (U.S. Oct. 26, 2006) (No. 06-7517).

      We review a sentence for reasonableness. United States v. Talley, 431 F.3d

784, 785 (11th Cir. 2005). “Review for reasonableness is deferential.” Id. at 788.

“[T]he party who challenges the sentence bears the burden of establishing that the

sentence is unreasonable in the light of both [the] record and the factors in section

3553(a).” Id. “When we review a sentence for reasonableness, we do not, as the



                                           2
district court did, determine the exact sentence to be imposed.” Id. “We must

evaluate whether the sentence imposed by the district court fails to achieve the

purposes of sentencing as stated in section 3553(a).” Id. “[W]hen imposing a

sentence falling far outside of the Guidelines range, based on the § 3553(a) factors,

‘[a]n extraordinary reduction must be supported by extraordinary circumstances.’”

United States v. McVay, 447 F.3d 1348, 1357 (11th Cir. 2006) (quoting United

States v. Dalton, 404 F.3d 1029, 1033 (8th Cir. 2005)) (second alteration in

original).

       The extraordinary reduction of Anderson’s sentence, from a Guidelines

range of 18 to 24 months of imprisonment to probation with home confinement for

six months, was unreasonable for two reasons. First, the district court relied upon

Anderson’s settlement of a civil action filed by the SEC, but there is nothing in the

record to suggest that the settlement was extraordinary. See United States v. Kim,

364 F.3d 1235 (11th Cir. 2004). In determining whether restitution is

extraordinary, we consider “a wide range of factors, such as the degree of

voluntariness, the efforts to which a defendant went to make restitution, the

percentage of funds restored, the timing of the restitution, and whether the

defendant’s motive demonstrates sincere remorse and acceptance of

responsibility.” Id. at 1244. Anderson admitted no wrongdoing in his settlement



                                          3
with the SEC and presented no evidence of exceptional efforts to make restitution.

Second, although the district court found that Anderson did not need to be deterred

from offending again, the district court failed to mention any exceptional

consideration regarding the need for general deterrence of white-collar offenders.

See United States v. Martin, 455 F.3d 1227, 1240 (11th Cir. 2006). The district

court found that Anderson had been “taught a lesson,” but that finding was not

based on any exceptional circumstance. In the absence of any extraordinary

circumstances, Anderson’s extraordinary variance was unreasonable. United

States v. Crisp, 454 F.3d 1285, 1288 (11th Cir. 2006).

      Because the sentence imposed was unreasonable, we

      VACATE AND REMAND FOR RESENTENCING.




                                          4